Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/257367 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is January 25, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated January 25, 2019 and April 5 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
4.	Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending Application no.: 16/257,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘348 Patent include all the limitations of this application as well as additional limitations.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1, 10, and 16 recite the limitation “applying a first algorithm to at least the received sensor data to generate a quality score, wherein the first algorithm is trained by receiving a reference derived from physical measurements performed on at least one reference part built using a reference set of build parameters”. The aforesaid limitation is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  As such claims 1, 10, and 16 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional elements of “receiving, via a communication interface of a device comprising a processor, sensor data from the additive manufacturing machine during manufacture of the part using a first set of build parameters”; and “outputting the quality score via the communication interface of the device”. These are process steps that under broadest reasonable interpretation, are data gathering/data representation steps, and can be termed as limitations that are insignificant extra-solution activity to the judicial exception and does not impose any meaningful limits on practicing the abstract idea. (MPEP 2106.05(g)) And, because the limitation is insignificant extra-solution activity it is not indicative of integration into a practical application. Additionally, claims 1 and 10 recite the additional elements of “additive manufacturing machine”, “communication interface of a device comprising a processor”, “algorithm” and claim 16 includes the additional elements of claims 1, 10 and “A non-transitory computer-readable medium storing program”. However, these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	Step 2B:
	claims 1 and 10 includes the additional element of includes the additional element of claims 1 and 10 recite the additional elements of “additive manufacturing machine”, “communication interface of a device comprising a processor”, “algorithm” and claim 16 includes the additional elements of claims 1, 10 and “A non-transitory computer-readable medium storing program”. As mentioned in the previous step, these additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Therefore Claim 1, 10 and 16 are not patent eligible.
	The dependent claims 2-9, 11-15 and 17-20 recite additional steps of generating quality score based upon build parameters and sensor data, relates a quantity of at least one anomaly type to the reference set of build parameters, coordinates for plotting the density, coefficients of

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-4, 6-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Blom et al. hereafter Blom (Pub. No.: US 2019/0004079 A1), in view of McCann et al. hereafter McCann (Patent No.: US 9,977,425 B1).

Regarding Claim 1, Blom discloses a method for determining a quality score for a part manufactured by an additive manufacturing machine based on sensor data (Blom: abstract, [0067]), the method comprising:
(Blom: Figure 8 -items 804, [0008]: The at least one memory device stores a build file for building the part including a plurality of geometries that each include one or more build parameters; Also see [0071], [0073]);
applying a first algorithm to at least the received sensor data (Blom: [0099]: Figure 12, 13, 14, physical part may be fabricated using a build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model. The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically, before, during or after a build; [0146]: the machine learning programs may be trained by inputting sample data sets or certain data into the programs; [0149]); and
outputting (Blom: Figure 4-item 408], [0080], [0082]: media output component 408).
Blom do not explicitly discloses generate and output a quality score.
McCann discloses generate and output a quality score: (McCann: column 4 lines 40-48: determining a quality score of at least one of the plurality of layers using a machine learning algorithm, the machine learning algorithm being trained based at least in part on sensor data from another machine manufacturing a same part; Also see column 14 lines 3-10; Figure 6, column 14 line 54-column 15 line 17); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above dynamically adapting additive manufacturing application, as taught by Blom, and incorporating the use of quality score, as taught by McCann.
One of ordinary skill in the art would have been motivated to do this modification in order to producing an alert during manufacture of a part based at least in part on the sensor data, as suggested by McCann (McCann: column 1 lines 10-11).

Regarding Claims 10 and 16, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Blom and McCann discloses the method of claim 1, further comprising:
receiving the first set of build parameters, wherein the first algorithm is applied to the received sensor data and the first set of build parameters to generate a quality score (Blom: Figure 8 -item 804, [0008]: The at least one memory device stores a build file for building the part including a plurality of geometries that each include one or more build parameters; Also see [0071], [0073]; McCann: column 4 lines 40-48: determining a quality score of at least one of the plurality of layers using a machine learning algorithm, the machine learning algorithm being trained based at least in part on sensor data from another machine manufacturing a same part).

Regarding Claims 11 and 17, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Blom and McCann discloses the method of claim 2, wherein the reference relates a quantity of at least one anomaly type to the reference set of build parameters (Blom: Figure 12 – item 1208: Deviation Data; [0099]: The nominal CAD model or other digital or virtual model may then be modified/deformed, for
example as CAD 1212, using, for example, a geometry compensation function 1210, as functionally guided by the geometrical or material differences 1208, so that the geometry
or other characteristics or features may be compensated or otherwise modified before, during or after a build; [0103]: The tool may be finite element or rule based, and the predicted quantities such as, without limitation, distortion, or residual stress. Such quantities may
be used to modify the build file and re-compute the build prediction).

Regarding Claims 12 and 18, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

Regarding Claim 4, the combinations of Blom and McCann discloses the method of claim 2, wherein the reference relates a quantity of the at least one anomaly type to a reference set of sensor data measured during manufacture of the reference part using the reference set of build parameters (Blom: Figure 12 – item 1208: Deviation Data; [0099]: The nominal CAD model or other digital or virtual model may then be modified/deformed, for example as CAD 1212, using, for example, a geometry compensation function 1210, as functionally guided by the geometrical or material differences 1208, so that the geometry or other characteristics or features may be compensated or otherwise modified before, during or after a build; [0103]: The tool may be finite element or rule based, and the predicted quantities such as, without limitation, distortion, or residual stress. Such quantities may be used to modify the build file and re-compute the build prediction).

Regarding Claims 13 and 19, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 6, the combinations of Blom and McCann discloses the method of claim 4, wherein the reference comprises coefficients of a function relating the density of the at least one anomaly type to the reference set of sensor data (Blom: [0053]: the melt pool temperature profile represents a measured temperature from samples of the melt pool or from a function of the 2D/3D temperature distribution profile; [0099]: a geometry compensation function 1210, as functionally guided by the geometrical or material differences 1208, so that the geometry or other characteristics or features may be compensated or otherwise modified before, during or after a build).

Regarding Claim 7, the combinations of Blom and McCann discloses the method of claim 2, further comprising:
generating, using the processor of the device, thermal data based on a thermal model of the part derived from the first set of build parameters (Blom: [0119], [0120]: the model includes the material, thermal characteristics, and other attributes of part 28 based on previous builds of similar parts; Also see [0068]: thermal conduction characteristics).

Regarding Claims 14 and 20, the claims recite the same substantive limitations as Claim 7 and are rejected using the same teachings.

Regarding Claim 9, the combinations of Blom and McCann discloses the method of claim 1, wherein the sensor data is received from at least one of an actuator sensor, a melt pool sensor, and an environmental sensor (Blom: [0047]: melt pool 22 to optical detector; [0050]: galvanometer-controlled motor 48 (broadly, an actuator)).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Blom et al. hereafter Blom (Pub. No.: US 2019/0004079 A1), in view of McCann et al. hereafter McCann (Patent No.: US 9,977,425 B1), further in view of HWANG et al. hereafter Hwang (Pub. No.: US 2019/0283333 A1).

Regarding Claim 5, the combinations of Blom and McCann discloses the method of claim 4. The combinations further disclose detection of anomaly type relative to the reference set of sensor data (Blom: Figure 12 – item 1208: Deviation Data; McCann: column 2 lines 56-60: Disclosed embodiments allow for consistent build quality and anomaly detection in DMLM printing through control and diagnostics of melt pool characteristics).

Hwang discloses wherein the reference comprises coordinates for plotting the density of the at least one anomaly type relative to the reference set of sensor data (Hwang: [0040]: The CAD/CAM file is required to convert into a layer-by-layer format to fabricate a three dimensional part, and it should include its geometric information (e.g., geometric coordinate
point where powder should melt at each layer) and build parameter information (e.g., laser power, and/or scanning speed); [0004]: In PBF technology, raw material should be distributed uniformly and to spread evenly in layer-by-layer process to ensure density of built part as designed, and even when melted, it must have a uniform density to ensure quality
without defects such as cracks, deformation or delamination).
Blom, McCann and Hwang are analogous art because they are from the same field of endeavor. All of them relate to additive manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above dynamically adapting additive manufacturing application, as taught by the combinations of Blom and McCann, and incorporating the use of geometric and build parameter information, as taught by Hwang.
One of ordinary skill in the art would have been motivated to do this modification in order to provide monitoring solidification quality and automatic correcting any detected error in additive manufacturing, as suggested by Hwang (Hwang: abstract).

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
a) determining, using the processor of the device, a second set of build parameters using a second algorithm applied to the received sensor data, the determined quality score, and the thermal data, the second algorithm being trained to improve the quality score; (claims 8 and 15);

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
August et al. (Pub. No.: US 2016/0250810 A1) teaches method for printing a three-dimensional part in an additive manufacturing process, which includes calculating surface plane angles relative to one or more of the coordinate axes as a function of surface area of the surface geometry, calculating a build score for each coordinate axis as a function of the calculated surface plane angles, and selecting an orientation for the digital model in the coordinate system based at least in part on the calculated build scores.
Dave et al.  (Pub. No.: US 2016/0185048 A1) teaches multi-sensor quality inference system for additive manufacturing. Address three quality issues: i) process anomalies, or extreme unpredictable events uncorrelated to process inputs; ii) process variations, or difference between desired process parameters and actual operating conditions; and iii) material structure and properties, or the quality of the resultant material created by the Additive Manufacturing process.
Clijsters et al. (In situ quality control of the selective laser melting process using a high-speed, real-time melt pool monitoring system, 2014, Int J Adv Manuf Technol., pp 1089–1101) conceptually presents the principle and the relevance of an in situ monitoring system for 
Delgado et al. (Influence of process parameters on part quality and mechanical properties for DMLS and SLM with iron-based materials, Int J Adv Manuf Technol (2012) 60:601–610)  investigate the effects of scan speed, layer thickness, and building direction on the following part features: dimensional error, surface roughness, and mechanical properties for DMLS with DS H20 powder and SLM with CL 20 powder (1.4404/AISI 316L).

10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146